Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, 7-11, 13, 15, 16, 18-24, 26, 27, 29, 30, 32-34, 37 and 40-46 are currently active in the application with claims 1, 13 and 26 being amended by the
Applicant.
Terminal Disclaimer
	Applicant’s terminal disclaimer filed August 23, 2022 to USP 11,059,030 and USP 11,066,299 has been approved and entered.
Response to Amendment
	Applicant’s amendments dated August 23, 2022 have been carefully considered.  The Terminal Disclaimer submitted by the Applicant has overcome the double patenting rejection of the claims and therefore this rejection has been withdrawn as has the rejection of claims 13-24 over 35 USC 112(a) due to Applicant’s amendment of the methane to carbon dioxide ratio.
	Additionally, Applicant’s amendment to claim 1 limits the components of the red mud catalyst thereby overcoming the rejection of the claims over 35 USC 103 and therefore this rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment to claim 1 incorporating consisting of overcomes the previously cited prior art in that Goyal discloses other constituents besides red mud, nickel oxide and an oxide of chromium, molybdenum or tungsten such as nickel aluminate and nickel/molybdenum aluminate [0031].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4, 7-11, 13, 15, 16, 18-24, 26, 27, 29, 30, 32-34, 37 and 40-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732